DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 14 is objected to because of the following informalities: 
in line 1, “an angle of inclination” should be “the angle of inclination”
in line 2, “a displacement” should be “the displacement”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the piston is releasably secured to one end of a plunger which is slidably secured within a body in the handle end of the housing and is operable through a bias provided by a motive source in the body from a loaded condition in which it retains the syringe in its stowed condition to a discharged condition in which it acts on the plunger to move the syringe to the active 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US 2008/0228143) in view of Kramer et al (US 5271744).
Regarding claim 1, Stamp discloses:
An auto-injector (Fig. 15) which includes a housing (30) having a handle end (see Image 1 below) and an injection end (Image 1) and a tip (11) extending from the injection end (Image 1), with a syringe (9; Fig. 1; ¶0083, 0132 – “a syringe arrangement comprising a barrel 9” – examiner notes that the syringe barrel 9 is not labeled in the relied upon embodiment of Fig. 15 but is equivalent in structure) received in the housing (30) and slidable between a stowed condition (Fig. 18) and an active condition (Fig. 21), the syringe (9) having a barrel (9) and a needle (10) extending therefrom, wherein the needle (10) extends at least partially from the tip (11) with the syringe (9) in the active condition (Fig. 21), and wherein a plunger (8) which is slidably secured within a body (part of housing 30 that forms the handle end, seen best in Fig. 17) in the handle end (Image 1) of the housing (30) and is operable through a bias provided by a motive source (40) in the body from a loaded condition (Fig. 18) in which it retains the syringe (9) in its stowed condition (Fig. 18) to a discharged condition (Fig. 22) in which it acts on the plunger (9) to move the syringe (9) to the active condition (Fig. 21) and to slide within the barrel (9) to expel the contents of the syringe (9) through the needle (10) (¶0071, 0089 – fully depressing plunger 8 expels the medicament from the barrel 9), the plunger (8) being held in the loaded condition against the bias by a detent (42) extending from the body and which can be selectively released by operation of an actuator (4) which is slidably secured within the housing (30) at least partially over the syringe (9),  the actuator (4) being operated by pressure applied to the tip (11) in the direction of the handle end (¶0117-0119  - the spring 40 which is the motive source is prevented from expanding and displacing the 8 by ball bearings 42, which are displaced by actuator 4 when the tip 11 is moved proximally during use of the device. Once ball bearings 42 are moved and displaced, spring 40 can expand and depress the plunger 8).
Image 1. Annotated portion of Fig. 18

    PNG
    media_image1.png
    242
    763
    media_image1.png
    Greyscale

Stamp discloses all of the elements of the claim but is silent regarding the syringe having “a piston movable therein” that is “releasably secured to one end of a plunger.” However, Kramer teaches an injection device (Fig. 1) with a piston (26) that is releasably engaged with a plunger (28) to expel medication during use of the device (Abstract). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Stamp to incorporate a piston as taught by Kramer in order to provide sufficient structure for expelling medication from a syringe in an injection device. 
Regarding claim 2, Stamp in view of Kramer discloses:
An auto-injector as claimed in claim 1 in which the motive source (40) is a compressible element (¶0108 – “spring 40”) which is captured between a surface on the plunger (8) and a closure on the body (see Image 2 below).
Image 2. Annotated portion of Fig. 16

    PNG
    media_image2.png
    399
    1177
    media_image2.png
    Greyscale

Regarding claim 7, Stamp in view of Kramer discloses:
An auto-injector as claimed in claim 1 in which the tip (11) has a central passage (opening in tip 11) through which the needle (10) can move (Fig. 18 to Fig. 21).
Regarding claim 9, Stamp in view of Kramer discloses:
An auto-injector as claimed in claim 1 in which a removable safety cap (15) is provided on the housing (30) over the tip (11).
Regarding claim 13, Stamp in view of Kramer discloses:
An auto-injector as claimed in claim 1 in which a tubular spacer (50; Fig. 19) is provided internally of the housing (30) between the tip (11) and a trailing end of the actuator (4) (Fig. 15 – actuator 4 ends at the flange of the syringe 9 and therefore the spacer is between the distalmost end (interpreted trailing end) of the actuator 4 and the tip 11).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stamp in view of Kramer further in view of Chang (US 2016/0067144).
Regarding claim 10, Stamp in view of Kramer discloses an auto-injector as claimed in claim 1 but is silent regarding “the housing is provided by a two or more parts which are releasably secured together so that the syringe is replaceable.” However, Chang teaches an injection device, thus being in the same field of endeavor, with a housing formed of two parts (274, 268) that can be disassembled to be able to replace a cartridge within (¶0113). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the housing of Stamp to incorporate a multipart housing that are releasably secured together as taught by Chang in order to be able to replace the syringe of the device and extend the lifespan of the device, as recognized by Chang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783